McCALEB, Justice.
Appellant was charged in the Juvenile Court with contributing to the delinquency of a minor under the age of 17, as denounced by R.S. 14:92, in that he intentionally aided and permitted the said minor to visit Maricle's Lounge in Oakdale, Louisiana where spiritous and intoxicating liquors are the principal commodity sold or given away. Following a trial, he was convicted and sentenced to serve ten days in the parish jail and to pay a fine of $50, plus costs. He has appealed to this Court from the judgment of conviction relying principally on two of the sixteen bills of exceptions he reserved below to rulings of the trial judge.
We notice, ex proprio motu, our lack of appellate jurisdiction of the case, our ruling herein being governed by the views expressed in State v. Thomas, La., 158 So.2d 606. As pointed out in the Thomas case, this Court was formerly vested with appellate jurisdiction of all appeals from juvenile courts by specific provisions of the Constitution (Section 96 of Article 7 in cases tried in the Orleans Parish Juvenile Court and Section 52 of Article 7 from the other juvenile courts, which is applicable in this case) but, due to the general revision of appellate jurisdiction which became effective on July 1, 1960, criminal prosecutions against persons other than juveniles are appealable to this Court only in felony cases or in misdemeanors in which a fine exceeding $300 or imprisonment exceeding six months has been actually imposed.
Since the instant appeal does not fall within either category, it must be dismissed. However, in view of the circumstances of the case, appellant should be allowed a reasonable time to give notice to the judge of the Juvenile Court of his intention, if it is his desire, to apply to this Court for a writ of certiorari or review in order that he may be granted a stay of further proceedings during the interval in which his application may be filed here and his bills of exceptions perfected (see State v. Richardson, 220 La. 338, 56 So.2d 568) con-formably with Section 2 of Rule XII of the Rules of this Court.
For the reasons assigned, the appeal is dismissed; appellant is allowed fourteen days from the date of this decree to notify the Judge of the Juvenile Court of his intention to apply to this Court for a writ of certiorari or review.